 

 

 

estate

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

MAR 2*0 2019

 

 

UNITED STATES DISTRICT COURT

 

CLEFiK US D|S`I'H|L"§"l' COURT

 

 

soUTHERN DISTRICT oF CALIFORNIA gt;HEDN l“‘i‘"ml@l m C*"‘"YE§F'A
UNITED srArEs or AMERICA JUDGMENT IN A CRIMI AL CA"SE " '
V_ (F or Offenses Comniitted On or AHer November l, 1987)

RICARDO ALEJANDRO SANCI-IEZ (l)
Case Number: lSCR4904-JLS

Linda Alexandra McDonald
Defendant’s Attomey

UsM Number 72710-298

[:] _

THE DEFENDANTZ

\E pleaded guilty to count(s) l Of the lnfOl’matiOn

 

l___l was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1324(a)( l)(a)(ii), (v)(II), (a)(l)(B)(i) - Transportation Of Certain Aliens For Financial Gain and l
The defendant is sentenced as provided in pages 2 through 5 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

:| T'he defendant has been found not guilty on count(s)

 

K Count(s) 2 of the lnformation is dismissed on the motion of the United States.

 

Assessment : $ 100.00 imposed
|X! _

§ IVTA Assessment*: $ 500().00 Waived
*Justice for Victl'ms of Trafficking Act of 2015, Pub. L. No. 114-22.

>14` No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district W`ithin 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstancesl

l\/Iarch 15 2019 /:

ate of lr;rlrpositlo(nofS?chW

ON. JANIS L. SAMMARTlNO
UNITED STATES DISTRICT JUDGE

   

 

, AO 245B (CASD Rev. l/l 9) Judgment in a Criminal Case

 

DEFENDANT; RICARDO ALEJANDRO sANCHEz (1) Judgmem _ rage 2 ors
CASE NUMBER: 3:13-CR-04904_JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 months and l day

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the Westein Region to accommodate family visits

2. Educational and Vocational Training Programs

|Z|:|

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
E at A.M. on

 

|:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

|:| as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Off`ice.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04904-JLS

AO 245B (CASD Rev. 1/19) ludgment in a Criminal Case

 

DEFENDANT: RICARDO ALEJANDRO SANCHJEZ (1) Judgment - Page 3 of 5
CASE NUl\/IBER: 3:18-CR-04904-JLS
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years
MANDATORY CON])ITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance
3. The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use cf a

controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
EThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse (check if applicable)

4. |:|The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution (check if applicable)

5. |:| The defendant must cooperate in the collection of DNA as directed by the probation officer (check if applicable)
l:l'['he defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, 'is a student, or was convicted of a qualifying offense (check if
applicable)

'f. \:lThe defendant must participate in an approved program for domestic violence (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page

3:18-CR-()4904-JLS

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RICARDO ALEJANDRO SANCHEZ (l) .ludgment - Page 4 of 5
CASE NUMBER: 3:18-CR-04904-JLS

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions cf
supervision These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment1 unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame

2. After initially reporting to the probation office, the defendant will receive instructions nom the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed

3. ”lhe defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without fn'st
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant rnust live ata place approved by the probation officer. lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7'. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have hill-time employment the defendant must try to fmd full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. lfthe defendant

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without

first getting the permission of the probation officer
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nuncha_kus or tasers). '

ll.The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf` the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and confnm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision

3:18-CR-04904-JLS

 

 

l

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RICARDo ALEJANDRO sANCn:az (1) Judgmem - rage 5 Ofs
CAsn NUMBER; 3; 1 s-CR-04904_ns

SPECIAL CONDITIONS OF SUPERVISION

l. Not enter or reside in the Republic of l\/lexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition ofrelease; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
120 days (non-punitive).

//

3218-CR-04904-JLS

